Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147048                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ANGELA RENEE WARE,                                                                                      David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 147048
                                                                    COA: 307886
                                                                    Kalamazoo CC: 2010-000635-NZ
  BRONSON METHODIST HOSPITAL,
           Defendant-Appellant,
  and
  PATRICIA M. WARK,
            Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 19, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 30, 2013
           t0722
                                                                               Clerk